

114 S1478 IS: Department of Defense Cyber Support to Civil Authorities Act of 2015
U.S. Senate
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1478IN THE SENATE OF THE UNITED STATESJune 2, 2015Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to develop a comprehensive plan to support civil authorities in
			 response to cyber attacks by foreign powers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Defense Cyber Support to Civil Authorities Act of 2015. 2.Comprehensive plan of Department of Defense to support civil authorities in response to cyber attacks by foreign powers (a)Plan required (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop a comprehensive plan for the United States Cyber Command to support civil authorities in responding to cyber attacks by foreign powers (as defined in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801)) against the United States or a United States person.
 (2)ElementsThe plan required by paragraph (1) shall include the following: (A)A plan for internal Department of Defense collective training activities that are integrated with exercises conducted with other agencies and State and local governments.
 (B)Plans for coordination with the heads of other Federal agencies and State and local governments pursuant to the exercises required under subparagraph (A).
 (C)Note of any historical frameworks that are used, if any, in the formulation of the plan required by paragraph (1), such as Operation Noble Eagle.
 (D)Descriptions of the roles, responsibilities, and expectations of Federal, State, and local authorities as the Secretary understands them.
 (E)Descriptions of the roles, responsibilities, and expectations of the active components and reserve components of the Armed Forces.
 (F)A description of such legislative and administrative action as may be necessary to carry out the plan required by paragraph (1).
 (b)Comptroller General of the United States review of planThe Comptroller General of the United States shall review the plan developed under subsection (a)(1).